Citation Nr: 1030795	
Decision Date: 08/17/10    Archive Date: 08/24/10

DOCKET NO.  08-14 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to special monthly compensation under 38 U.S.C.A. § 
1114(m) for aid and attendance due to loss of use of both lower 
extremities as a result of service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to September 
1967.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2007 rating decision by the Muskogee, Oklahoma, 
Regional Office (RO) of the Department of Veterans Affairs (VA), 
which denied the Veteran's claim of entitlement to special 
monthly compensation for aid and attendance due to loss of use of 
both lower extremities as a result of service-connected 
disabilities.

The Veteran and his representative, accompanied by his spouse and 
son as observers, appeared at the RO for an April 2010 
videoconference hearing before the undersigned Veteran's Law 
Judge to present evidence and oral testimony in support of his 
claim.  The transcript of this hearing has been duly obtained and 
associated with the Veteran's claims file for review by the 
Board.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. 
§ 20.900(c) (2009).


FINDINGS OF FACT

1.  The Veteran is service-connected for chronic obstructive 
pulmonary disease (COPD) with old granulomatous disease, 
currently evaluated as 100 percent disabling, and coronary artery 
disease (CAD) secondary to COPD, currently evaluated as 60 
percent disabling.

2.  The Veteran is in receipt of special monthly compensation 
based on being housebound under 38 U.S.C.A. § 1114(s), for a 
service-connected disability (COPD) rated as total, and an 
additional service-connected disability (CAD) independently 
ratable at 60 percent, from February 9, 1998.

3.  The Veteran's non-service-connected disabilities include 
insulin dependent diabetes mellitus and morbid obesity.

4.  The Veteran's disabilities, including his service-connected 
COPD and secondary CAD, render him wheelchair bound and unable to 
be independently mobile or perform several activities of daily 
living without the aid and attendance of another.

5.  The Veteran, as a result of his service-connected 
disabilities, has effectively lost the use of both legs, 
rendering him so significantly disabled as to be in need of 
regular aid and attendance.


CONCLUSION OF LAW

Special monthly compensation on account of being in need of aid 
and attendance of another person for loss of use of both lower 
extremities is granted.  38 U.S.C.A. §§ 1114(m), 5107(b) (West 
2002); 38 C.F.R.§§ 3.350(c)(ii), 4.3 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As will be further discussed below, the Veteran's claim of 
entitlement to special monthly compensation on account of being 
in need of aid and attendance of another person for loss of use 
of both lower extremities is being granted in full.  Therefore, 
the Board finds that any error related to the Veterans Claims 
Assistance of Act of 2000 (VCAA) (Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2009)) on this claim is moot.  See 
38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159 (2009); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Therefore, there is no need to engage in any 
analysis with respect to whether the requirements of the VCAA 
have been satisfied concerning the claim on appeal.

The Veteran is service-connected for COPD with old granulomatous 
disease (currently rated 100 percent disabling) and CAD secondary 
to COPD (currently rated 60 percent disabling).  He is also 
receiving special monthly compensation based on being housebound 
under 38 U.S.C.A. § 1114(s), for a service-connected disability 
(COPD) rated as total, and an additional service-connected 
disability (CAD) independently ratable at 60 percent, from 
February 9, 1998.

The Veteran's relevant clinical history shows that in 1989, he 
underwent coronary artery bypass grafting (CABG) to treat 
service-connected CAD, with vein grafting performed on his left 
lower extremity to harvest a vein for the CABG procedure.  He is 
also status-post angioplasty of the grafted coronary artery in 
January 1996.  His service-connected COPD necessitates oxygen 
therapy.  The Veteran's ability to perform physical activity is 
extremely limited by his CAD and COPD due to shortness of breath, 
poor forced vital capacity, and dyspnea on exertion.  He also has 
non-service-connected insulin-dependent diabetes mellitus and is 
morbidly obese.

At his April 2010 videoconference hearing, the Veteran contended 
that he has loss of use of both lower extremities due to his 
service-connected COPD and CAD, whose associated symptoms of 
near-immediate onset of shortness of breath and fatigue upon even 
slight exertion, as well as residual impairment of his left lower 
extremity from venous insufficiency resulting from harvesting of 
the left saphenous vein for use in the 1989 CABG to treat CAD, 
effectively produce loss of use of his lower extremities and 
render him wheelchair bound and so significantly disabled as to 
be in need of regular aid and attendance, which entitles him to a 
higher level of special monthly compensation.

The pertinent evidence includes VA and private medical opinions 
from examining physicians, including those involved in the 
Veteran's ongoing treatment for his medical disabilities.  The 
opinions addressing the status of the Veteran's ability to use 
his lower extremities and their relationship with his service-
connected COPD and CAD include the following:

In a statement dated in October 2005, the Veteran's private 
physician, Robert C. Sonnenschein, M.D., stated that the Veteran 
experienced severe shortness of breath with any activity due to 
CAD, and that a motorized wheelchair was his only means of 
individual mobility as he was unable to walk for even a few steps 
without onset of severe shortness of breath and chest pain.  Dr. 
Sonnenschein believed the Veteran to be totally and permanently 
disabled and wheelchair-bound.

Three separate written statements dated in December 2006, 
February 2007, and June 2007, from the Veteran's treating 
physician, Lois S. Beard, D.O., collectively present her 
aggregated opinion that, according to her assessment of the 
pertinent medical evidence, the Veteran's loss of use of his 
lower extremities was a result of, or was a secondary condition 
related to his COPD and CAD.  Although recognizing that some of 
the causes of the Veteran's loss of use of his legs were 
multifactorial, Dr. Beard stated that the Veteran's service-
connected COPD and CAD contributed significantly and 
substantially to his loss of use of both legs, which rendered him 
wheelchair-bound.  Dr. Beard also stated that the harvesting of a 
vein from the Veteran's left lower extremity in 1989 for the CABG 
to treat his CAD had exacerbated his diabetes-related peripheral 
neuropathy of this limb, and that the general physical inactivity 
resulting from chest pain, chronic shortness of breath and 
fatigue, and decreased cardiac output also contributed to his 
loss of use of his lower extremities.

In opinions dated in January 2008 and May 2008, the Veteran's 
treating VA physician, N.E.M., M.D., stated that the Veteran was 
able to ambulate without assistance for only a few steps, and 
that he was wheelchair-bound, required a motorized wheelchair for 
individual mobility, and totally and permanently disabled.  The 
physician's opinion was that the Veteran's impaired mobility was 
multifactorial but that his heart disease and obesity were the 
most prominent causes of this condition.  

In a June 2008 VA medical opinion, a VA examiner evaluated the 
Veteran and reviewed his claims file and concluded that that the 
Veteran's inability to stand or ambulate was due to his morbid 
obesity and diabetes mellitus, and that there was no evidence of 
loss of use of his lower extremities due to his COPD and CAD as 
both service-connected diseases were stable and the Veteran was 
not oxygen dependent.

In a written statement dated in December 2009,  the Veteran's 
treating VA physician, J.D.H., M.D., presenting the following 
opinion:

I do feel professionally after taking care of (the 
Veteran) over the years that the reason that he is in 
his (motorized wheelchair) is due to his decreased 
cardiac function which is service-connected. . ., and 
decreased pulmonary function which he is on 4 liters 
of oxygen 24 hours a day, and he is also on (a 
continuous positive airway pressure machine) at night 
for his sleep apnea.  These do, indeed, relate to his 
service-connected disability and, therefore (his need 
for a wheelchair).

In a July 2010 written statement, the Veteran's treating VA 
physician, Dr. N.E.M., expressed his opinion that the Veteran was 
unable to ambulate on his own due to the severity of his 
advanced-stage heart disease and lung disease, which were further 
complicated by chronic kidney disease, morbid obesity, and 
anemia.

Special monthly compensation provided by 38 U.S.C. § 1114(m) is 
payable for any of the following conditions: (i) Anatomical loss 
or loss of use of both hands; (ii) Anatomical loss or loss of use 
of both legs at a level, or with complications, preventing 
natural knee action with prosthesis in place; (iii) Anatomical 
loss or loss of use of one arm at a level, or with complications, 
preventing natural elbow action with prosthesis in place with 
anatomical loss or loss of use of one leg at a level, or with 
complications, preventing natural knee action with prosthesis in 
place; (iv) Blindness in both eyes having only light perception; 
(v) Blindness in both eyes leaving the veteran so helpless as to 
be in need of regular aid and attendance.  38 C.F.R. § 
3.350(c)(1).

In Tucker v. West, 11 Vet. App. 369, 373 (1999), the United 
States Court of Appeals for Veterans Claims (Court) stated that 
the relevant inquiry concerning special month compensation is not 
whether amputation is warranted but whether the appellant has 
effective function remaining other than that which would be 
equally well served by an amputation with use of a suitable 
prosthetic appliance.  The Court also stated that, in accordance 
with 38 C.F.R. § 4.40, the Board is required to consider the 
impact of pain in making its decision, and to articulate how pain 
on use was factored into its decision.

In this case, the Board must determine whether the Veteran has 
loss of use of his legs, such that no effective function remains 
other than that which would be equally well served by an 
amputation stump.  After reviewing the relevant medical opinions 
addressing this issue as discussed above, the Board concludes 
that weight of the clinical evidence supports a finding that the 
Veteran has lost all practical ability to use his lower 
extremities for ambulation and standing due, for the most part, 
to shortness of breath, dyspnea on minimal exertion, and venous 
insufficiency with aggravation of peripheral neuropathy 
attributable to his service-connected COPD and CAD.  To the 
extent that there is one clinical opinion disassociating the COPD 
and CAD with loss of use of his lower extremities, and medical 
evidence indicating that the loss of use of the legs is partially 
due to other non-service-connected factors, the Board 
nevertheless finds that the preponderance of the evidence 
supports a finding that the Veteran has loss of use of the lower 
extremities that is due in substantial part to his service-
connected disabilities.  Furthermore, as there is evidence that 
the Veteran is unable to rise from his wheelchair and stand 
unassisted for any practical length of time, the Board also finds 
that the Veteran's level of impairment due to loss of use of his 
lower extremities meets the level required for consideration of 
special monthly compensation under 38 C.F.R. §§ 3.350(c)(ii).  

In view of the foregoing discussion, the Board concludes that the 
Veteran qualifies for special monthly compensation under 38 
U.S.C.A. § 1114(m) and 38 C.F.R. § 3.350(c)(ii), which applies 
when a veteran, as a result of service-connected disability, has 
suffered the loss of use of both legs at a level, or with 
complications, preventing natural knee action with prostheses in 
place, rendering the Veteran so significantly disabled as to be 
in need of regular aid and attendance.  The medical documentation 
demonstrates that the Veteran is essentially confined to a 
wheelchair, and that his loss of use of both extremities under 38 
C.F.R. § 3.383(a)(4) results in entitlement to special monthly 
compensation under 38 U.S.C.A. § 1114(m) on account of being in 
need of aid and attendance of another person under 38 U.S.C.A. § 
1114(m), for loss of use of both lower extremities.  Therefore, 
resolving all doubt in favor of the appellant, the appeal is 
granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Special monthly compensation under 38 U.S.C.A. § 1114(m) for loss 
of use of both lower extremities as a result of service-connected 
disabilities is granted, subject to controlling regulations 
applicable to the payment of monetary benefits.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


